Case 1:19-cv-01495-JEB Document 7-1 Filed 06/27/19 Page 1 of 9
Case 1:19-cv-01495-JEB Document 7-1 Filed 06/27/19 Page 2 of 9
Case 1:19-cv-01495-JEB Document 7-1 Filed 06/27/19 Page 3 of 9
Case 1:19-cv-01495-JEB Document 7-1 Filed 06/27/19 Page 4 of 9
Case 1:19-cv-01495-JEB Document 7-1 Filed 06/27/19 Page 5 of 9
Case 1:19-cv-01495-JEB Document 7-1 Filed 06/27/19 Page 6 of 9
       Case 1:19-cv-01495-JEB Document 7-1 Filed 06/27/19 Page 7 of 9




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

_________________________________________

CAMILLE FASSETT

     Plaintiff,

             v.                             Civil Action No. 19-cv-01495-JEB

FEDERAL BUREAU OF INVESTIGATION

      Defendant.
_________________________________________




                          Exhibit C
                       Case 1:19-cv-01495-JEB Document 7-1 Filed 06/27/19 Page 8 of 9

From:
To:
                 FOIPAQUESTIONS
                                                                        FRCP 5.2
Subject:         FW: Freedom of Information Act Request: FOIA Request
Date:            Wednesday, June 26, 2019 12:23:44 PM


April 15, 2019 email

Public Information Officer
Record/Information Dissemination Section (RIDS) FBI-Information Management Division
170 Marcel Drive, Winchester, VA 22602-4843
Direct: (540) 868-4593
Fax: (540) 868-4391
Questions E-mail: foipaquestions@fbi.gov

Do you have further questions about the FOI/PA process? Visit us at http://www.fbi.gov/foia

Please check the status of your request online at https://vault.fbi.gov/fdps-1/@@search-fdps    Status updates are performed on a weekly basis.

Note: This is a non-emergency email address. If this is an emergency, please call 911 directly. If you need to report a tip for immediate action, please contact FBI Tips at http://tips.fbi.gov/ or reach out to
your local field office.

From: FOIPAQUESTIONS
Sent: Monday, April 15, 2019 1:59 PM
To: '52380-00459940@requests.muckrock.com' <52380-00459940@requests.muckrock.com>
Subject: RE: Freedom of Information Act Request: FOIA Request

Thank you for contacting foipaquestions@fbi.gov. Please check the status of your FOIPA Request at http://vault.fbi.gov by clicking on “Check Status of Your FOI/PA Request” on the right side of the page, and follow
the instructions below.

Check the Status of Your FOIPA Request
If your FOIPA Number is [1234567-0] please enter [1234567-000] into the system. If your FOIPA Number is [1234567-1] please enter [1234567-001] into the system. If you have any questions about the status of your
FOIPA request, please e-mail foipaquestions@ic.fbi.gov.

FIND STATUS OF FOIPA- Request statuses are updated weekly

Please enter the whole FOIPA number-Example: [1234567-000]

FOIPA:
Results will show the Request Number, Case Type and Process Description shown below:
FOIPA:
1234567-000

Case Type:
FOIPA

Process Description (Will display the current progress of the request)
The FBI’s FOIPA Program is searching the FBI’s indices for potentially responsive documents.
You may be contacted via formal letter for all fees and/or negotiation issues that may apply.

NOTE: Recent requests are entered into the FOIPA database in the order that they are received. Before you can check the status, you must have received correspondence assigning a FOIPA request number and the
information transferred to the online database. Status information is updated weekly. If a request has been closed within the last six months the online database will display the following: The FOIPA number entered has
been closed, and appropriate correspondence has been sent to the address on file.

Estimated Dates of Completion
Requests are processed in the order in which they are received through our multi-track processing system. Requests are divided into two primary tracks--simple (under 50 pages of potentially responsive documents) and
complex (over 50 pages of potentially responsive documents). Complex requests are further divided into medium, large, and extra-large sub-tracks based upon request size. Simple track requests typically require the
least amount of time to process. Currently, simple track cases average approximately 138 days from the date of receipt for processing. Our complex requests in the medium processing track are currently averaging 571
days, large processing track are currently averaging approximately 1,289 days, and extra-large processing track are currently averaging 1,649 days for processing.

Respectfully,

Public Information Officer
Record/Information Dissemination Section (RIDS) FBI-Information Management Division
170 Marcel Drive, Winchester, VA 22602-4843
Direct: (540) 868-4593
Fax: (540) 868-4391
Questions E-mail: foipaquestions@fbi.gov

Do you have further questions about the FOI/PA process? Visit us at http://www.fbi.gov/foia

Please check the status of your request online at https://vault.fbi.gov/fdps-1/@@search-fdps    Status updates are performed on a weekly basis.

Note: This is a non-emergency email address. If this is an emergency, please call 911 directly. If you need to report a tip for immediate action, please contact FBI Tips at http://tips.fbi.gov/ or reach out to
your local field office.

From: 52380-00459940@requests.muckrock.com [mailto:52380-00459940@requests.muckrock.com]
Sent: Monday, April 15, 2019 5:02 AM
To: FOIPAQUESTIONS <FOIPAQUESTIONS@FBI.GOV>
Subject: RE: Freedom of Information Act Request: FOIA Request



Federal Bureau of Investigation
FOIA Office
170 Marcel Drive
Winchester, VA 22602-4843

April 15, 2019

This is a follow up to a previous request:

To Whom It May Concern:

I wanted to follow up on the following Freedom of Information Act request, copied below, and originally submitted on April 12, 2018. Please let me know when I can expect to receive a response.

Thanks for your help, and let me know if further clarification is needed.

Filed via MuckRock.com
E-mail (Preferred): 52380-00459940@requests.muckrock.com
Upload documents directly: https://www.muckrock.comhttps://accounts.muckrock.com/accounts/login/?url_auth_token=AAAj2FudzmRZwdAiERgry6toE2k%3A1hFxTG%3ANV-
afSQaiGmqSZ65DRZcyOei3vY&next=https%3A%2F%2Fwww.muckrock.com%2Faccounts%2Flogin%2F%3Femail%3Dfoipaquestions%2540ic.fbi.gov%26next%3D%252Faccounts%252Fagency_login%252Ffederal-
bureau-of-investigation-10%252Ffoia-request-52380%252F#agency-reply
Is this email coming to the wrong contact? Something else wrong? Use the above link to let us know.

For mailed responses, please address (see note):
MuckRock News
DEPT MR 52380
411A Highland Ave
Somerville, MA 02144-2516

PLEASE NOTE: This request is not filed by a MuckRock staff member, but is being sent through MuckRock by the above in order to better track, share, and manage public records requests. Also note that improperly
addressed (i.e., with the requester's name rather than "MuckRock News" and the department number) requests might be returned as undeliverable.

---
                     Case 1:19-cv-01495-JEB Document 7-1 Filed 06/27/19 Page 9 of 9


On April 19, 2018:
There are eFOIA files available for you to download.
---

On April 12, 2018:
To Whom It May Concern:

Pursuant to the Freedom of Information Act, I hereby request the following records:

All agency files on hacker Adrian Lamo.
His father confirmed his death on Facebook on March 16: https://www.facebook.com/groups/majordomo/permalink/10156204603994522/
https://www.zdnet.com/article/adrian-lamo-hacker-dies/
https://www.theverge.com/2018/3/16/17130738/hacker-adrian-lamo-nyt-manning-wikileaks-dead

The requested documents will be made available to the general public, and this request is not being made for commercial purposes.

In the event that there are fees, I would be grateful if you would inform me of the total charges in advance of fulfilling my request. I would prefer the request filled electronically, by e-mail attachment if available or CD-
ROM if not.

Thank you in advance for your anticipated cooperation in this matter. I look forward to receiving your response to this request within 20 business days, as the statute requires.

Sincerely,

Camille Fassett

Filed via MuckRock.com
E-mail (Preferred): 52380-00459940@requests.muckrock.com
Upload documents directly: https://www.muckrock.comhttps://accounts.muckrock.com/accounts/login/?url_auth_token=AAAj2FudzmRZwdAiERgry6toE2k%3A1hFxTG%3ANV-
afSQaiGmqSZ65DRZcyOei3vY&next=https%3A%2F%2Fwww.muckrock.com%2Faccounts%2Flogin%2F%3Femail%3Dfoipaquestions%2540ic.fbi.gov%26next%3D%252Faccounts%252Fagency_login%252Ffederal-
bureau-of-investigation-10%252Ffoia-request-52380%252F#agency-reply
Is this email coming to the wrong contact? Something else wrong? Use the above link to let us know.

For mailed responses, please address (see note):
MuckRock News
DEPT MR 52380
411A Highland Ave
Somerville, MA 02144-2516

PLEASE NOTE: This request is not filed by a MuckRock staff member, but is being sent through MuckRock by the above in order to better track, share, and manage public records requests. Also note that improperly
addressed (i.e., with the requester's name rather than "MuckRock News" and the department number) requests might be returned as undeliverable.
